In action to recover damages for medical malpractice and lack of informed consent, the defendants appeal, as limited by their respective briefs, from so much of an order of the Supreme Court, Kings County (Ruditzky, J.), dated February 4, 2005, as granted the plaintiffs motion, in effect, to vacate the dismissal of the action and to restore the action to the trial calendar.
Ordered that the appeal by the defendant Jamaica Hospital Center is dismissed as withdrawn in accordance with the stipulation dated November 2, 2005; and it is further,
Ordered that the order is affirmed insofar as appealed from by the remaining defendants; and it is further,
Ordered that one bill of costs is awarded to the respondent payable by the appellants appearing separately and filing separate briefs.
Under the circumstances, the Supreme Court providently exercised its discretion in granting the plaintiffs motion (see Sapir v Krause, Inc., 8 AD3d 356, 357 [2004]; Lopez v Imperial Delivery Serv., 282 AD2d 190, 197 [2001]). Adams, J.P., Ritter, Goldstein, Skelos and Dillon, JJ., concur.